FILE COPY




                                       M A N D A T E

TO THE 143RD DISTRICT COURT OF REEVES COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on March 7, 2018, the cause upon
appeal to revise or reverse your judgment between

JOE BOB WELLS AND MELODY WELLS,                                      Appellants,

No. 08-15-00052-CV                    and

JASON HOISAGER, CLINT CHAPMAN                                         Appellees,
AND ARABELLA MINERALS &
ROYALTIES, LLC,

was determined; and therein our said Court made its order in these words:

        The Court has considered this cause on the record and concludes there was no error in

 the judgment. We therefore affirm the judgment of the court below. We further order that

 Appellees recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the

 judgment and all costs, for which let execution issue. This decision shall be certified below

 for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this May 25, 2018.

                                                   Denise Pacheco, Clerk




Trial Court No. 13-02-20315-CVR